[Cite as Pelger v. Pelger, 2019-Ohio-1280.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                LOGAN COUNTY




STACY J. PELGER,
                                                           CASE NO. 8-18-36
       PLAINTIFF-APPELLEE,

       v.

MICHAEL M. PELGER,                                         OPINION

       DEFENDANT-APPELLANT.



                  Appeal from Logan County Common Pleas Court
                            Domestic Relations Division
                           Trial Court No. DR 13-09-0147

      Judgment Affirmed in Part, Reversed in Part and Cause Remanded

                               Date of Decision: April 8, 2019



APPEARANCES:

        Jay M. Lopez for Appellant

        S. Todd Brecount for Appellee
Case No. 8-18-36


WILLAMOWSKI, J.

       {¶1} Defendant-appellant Michael M. Pelger, Jr. (“Michael”) appeals the

judgment of the Domestic Relations Division of Logan County Court of Common

Pleas, challenging the trial court’s decisions on child support, spousal support, and

attorney’s fees. For the reasons set forth below, the judgment of the trial court is

affirmed in part and reversed in part.

                           Facts and Procedural History

       {¶2} Michael married Stacy J. Pelger (“Stacy”) on July 2, 1994. Doc. 1.

Stacy filed for a divorce on September 27, 2013. Doc. 1. Three children were issue

of this marriage. Doc. 1. By the time of the divorce decree, two of the three children

had reached the age of majority. Doc. 328. On January 9, 2015, the magistrate filed

his decision on this matter. Doc. 131. In response to a request from Michael, the

magistrate filed supplemental findings of fact and conclusions of law on July 27,

2015. Doc. 139, 168.

       {¶3} In these filings, the magistrate found that Michael makes $179,445.09

in gross annual income while Stacy makes $13,790.40. Doc. 168. On the basis of

these figures, the magistrate determined that Michael should pay $2,400.00 per

month in spousal support, which amounts to $28,800.00 per year. Doc. 131, 168.

The magistrate determined that the spousal support should continue for five years

after the date of the divorce decree. Doc. 168.



                                         -2-
Case No. 8-18-36


       {¶4} The magistrate then used these gross annual income figures to complete

the child support computation worksheet that is provided in Chapter 3119 of the

Ohio Revised Code. Doc. 168. However, the magistrate did not subtract the

$28,800.00 in annual spousal support from Michael’s gross income. Doc. 168.

Further, the magistrate did not add the amount of the spousal support award to

Stacy’s annual gross income. Doc. 168. The magistrate then determined the

appropriate level of child support for Michael to pay Stacy. Doc. 168. In the divorce

decree, the trial court adopted the magistrate’s figures without modifications. Doc.

328.

       {¶5} During the course of this litigation, Stacy requested attorney’s fees.

Doc. 178. Stacy submitted documentation that showed the attorney’s fees she had

incurred were larger than her annual gross income as calculated in the child support

computation worksheet. Doc. 178, 168. The magistrate found that Stacy “could not

financially litigate this action without an award of attorney fees.” Doc. 168. The

trial court subsequently determined that an award of attorney’s fees was appropriate

and ordered the parties to “add their Attorney Fees and divide that total pursuant to

the percentages of their combined incomes as listed in the Child Support

Computation Worksheet * * *.” Doc. 328.

       {¶6} The trial court entered a divorce decree on July 20, 2018. Doc. 328.

Appellant filed his notice of appeal on July 20, 2018. Doc. 340. On appeal, Michael

raises the following three assignments of error:

                                         -3-
Case No. 8-18-36


                             First Assignment of Error

       The trial court erred in calculating the amount of child support
       Appellant is obligated to pay Appellee.

                           Second Assignment of Error

       The trial court erred in determining the effective date of spousal
       support.

                            Third Assignment of Error

       The trial court erred in awarding attorney fees to appellee and in
       calculating attorney fees awarded to appellee.

                              First Assignment of Error

       {¶7} Michael alleges that the trial court made an error in the process of filling

out the child support worksheet. He argues that this error results in him overpaying

roughly $700.00 each month in child support.

                                   Legal Standard

       {¶8} Chapter 3119 of the Ohio Revised Code outlines three different

procedures for determining an appropriate level of child support “based on three

distinct tiers of the parties’ annual aggregate gross income: (1) less than $6,600; (2)

between $6,600 and $150,000; and (3) greater than $150,000.” Zeitler v. Zeitler,

9th Dist. Lorain No. 04CA008444, 2004-Ohio-5551, ¶ 8, citing R. C. 3119.02 and

R.C. 3119.04(A), (B).

       For the first tier, less than $6,600: the court is to determine the
       appropriate child support on a case-by-case basis considering
       qualitative factors and considering the calculation worksheet as a
       guide; that is, the court is not required to apply the worksheet

                                          -4-
Case No. 8-18-36


        results. R.C. 3119.04(A). For the second tier, between $6,600 and
        $150,000: ‘the court * * * shall calculate the amount of the
        obligor’s child support obligation in accordance with the basic
        child support schedule, the applicable worksheet, and the other
        provisions’; that is, the court must use and apply the worksheet.
        R.C. 3119.02. For the final tier, above $150,000: the court once
        again determines the appropriate child support on a case-by-case
        basis, and again is not required to apply the calculation
        worksheet. R.C. 3119.04(B). Use of the worksheet in this tier is
        directed to calculating a hypothetical child support amount that
        is equivalent to the amount an obligor would pay if the couple had
        an aggregate gross income of $150,000 or more (hereafter
        referred to as ‘the $150,000-equivalent’). In this third tier, the
        court is bound by three requirements: (1) set the child support
        amount based on the qualitative needs and standard of living of
        the children and parents; (2) ensure that the amount set is not less
        than the $150,000-equivalent, unless awarding the $150,000-
        equivalent would be inappropriate (i.e., would be too much); and
        (3) if it decides the $150,000-equivalent is inappropriate or unjust
        (i.e., awards less), then journalize the justification for that
        decision. R.C. 3119.04(B).

Id. Thus, the trial court is required to calculate the gross income of the parents in

the process of determining the child support obligation. R.C. 3119.05.

        {¶9} “[C]ourt-ordered spousal support payments should be included in the

relevant lines in the child support worksheet.” Foy v. Foy, 9th Dist. Medina No.

14CA0113-M, 2016-Ohio-242, ¶ 20. This includes spousal support “ordered and

anticipated to be paid in the instant, subject order.” Worley v. Worley, 5th Dist.

Licking No. 06-CA-63, 2007-Ohio-252, ¶ 26.1 “[T]he child support computation


1
  This Fifth District case noted that R.C. 3119.07(C)(7) defines “gross income” as including spousal support
“actually received.” Worley, supra, at ¶ 26, quoting R.C. 3119.07(C)(7). Thus, the spousal support to be
included in calculating gross annual income would appear to be based on past payments of child support.
However, numerous courts have determined that the calculation of gross annual income should include the
value of a spousal support award as ordered in the divorce decree. Posadny v. Posadny, 2d Dist. Montgomery
No. 18906, 2002-Ohio-935; Pelger v. Pelger, 5th Dist. Stark No. 2005CA00075, 2005-Ohio-6067, ¶ 14;

                                                    -5-
Case No. 8-18-36


worksheet in R.C. 3119.022 provides for such an adjustment”: the obligor’s spousal

support payments are to be subtracted from his or her annual gross income on line

ten, and the obligee’s spousal support receipts are added to his or her annual gross

income on line six. Wilkerson v. Wilkerson, 12th Dist. Butler No. CA2004-02-043,

CA2004-02-046, 2005-Ohio-1236, ¶ 9. After determining the gross annual income

of the parents, the trial court is to use the “[t]he level of support for a combined

gross income of $150,000 [as] the starting point from which a trial court exercises

its discretion in fashioning a child support award for parents with higher incomes.”

Kane v. Kane, 9th Dist. Summit No. 26781, 2014-Ohio-2037, ¶ 13.

        {¶10} “A trial court has considerable discretion related to the calculation of

child support, and, absent an abuse of discretion, an appellate court will not disturb

a child support order.” Stocker v. Stocker, 3d Dist. Hancock No. 5-17-11, 2017-

Ohio-8434, ¶ 24, quoting Clark v. Clark, 3d Dist. Henry No. 7-15-09, 2015-Ohio-

3818, ¶ 28. “An abuse of discretion is more than an error of judgment; rather, it

implies that the trial court’s decision was unreasonable, arbitrary, or capricious.”

Schroeder v. Niese, 2016-Ohio-8397, 78 N.E.3d 339, ¶ 7 (3d Dist.), quoting

Heilman v. Heilman, 3d Dist. Hardin No. 6-12-08, 2012-Ohio-5133, ¶ 14. “When

applying the abuse of discretion standard of review, this court is not free merely to

substitute its judgment for that of the trial court.” Siferd v. Siferd, 3d Dist. Hancock



Zimon v. Zimon, 9th Dist. Medina No. 04CA0034-M, 2005-Ohio-271, ¶ 8; Tuttle v. Tuttle, 12th Dist. Butler
No. CA2006-07-176 and CA2006-07-177, 2007-Ohio-6743, ¶ 16.

                                                  -6-
Case No. 8-18-36


No. 5-18-05, 2018-Ohio-3616, ¶14, quoting Kreitzer v. Anderson, 157 Ohio App. 3d
434, 2004-Ohio-3024, 811 N.E.2d 607, ¶ 16 (3d Dist.).

                                   Legal Analysis

       {¶11} In this case, the trial court ordered that Michael pay Stacy $2,400.00

per month in spousal support, making his annual obligation $28,800.00. Doc. 328.

In the child support computation worksheet, the trial court entered the gross annual

income for Michael as being $179,445.09. Doc. 328. However, the trial court failed

to subtract the $28,800.00 a year in spousal support that Michael was ordered to pay

Stacy. Doc. 328. Similarly, the trial court entered the gross income for Stacy as

being $13,790.40, but failed to add the $28,800.00 in spousal support that she was

going to receive from Michael. Doc. 328. “[T]he trial court should have subtracted

the spousal support award from appellant’s income when calculating his child

support obligation.” Pelger, supra, ¶ 14. Further, “the spousal support award

should have been included in the calculation of [Stacy’s] gross income * * *.” Id.

       {¶12} We find that the trial court abused its discretion in failing to deduct the

amount of spousal support from Michael’s gross annual income in line ten of the

worksheet and in failing to add the amount of spousal support to Stacy’s gross

annual income in line six of the worksheet. Wolf-Sabatino v. Sabatino, 10th Dist.

Franklin No. 12AP-1042, 2014-Ohio-1252, ¶ 26.             The trial court must then

reevaluate the child support award in accordance with R.C. 3119.04(B). We decline

to issue a ruling on the amount of child support before the trial court has corrected

                                          -7-
Case No. 8-18-36


the worksheet and reassessed the award of child support in light of these income

corrections. For these reasons, Michael’s first assignment of error is sustained.

                                    Second Assignment of Error

         {¶13} Michael challenges the trial court’s decision to have his spousal

support obligation begin on the date of the divorce decree and continue for five

years. Michael requests that his spousal support obligation have an effective start

date no later than January 9, 2015 with no arrearage owed.2

                                             Legal Standard

         {¶14} A party to a divorce proceeding may request an award of spousal

support. R.C. 3105.18(B). R.C. 3105.18(C) “sets forth the factors that a trial court

must consider in determining whether spousal support is appropriate and reasonable

and in determining the nature, amount, terms of payment, and duration of spousal

support.” Arthur v. Arthur, 3d Dist. Shelby No. 17-11-28, 2012-Ohio-1893, ¶ 15.

“In making a spousal support award, a trial court must ‘consider all of the relevant

factors in [R.C. 3105.18] * * * then weigh the need for support against the ability to

pay.’” Roychoudhury v. Roychoudhury, 3d Dist. Union No. 14-14-19, 2015-Ohio-

2213, ¶ 19, quoting Sears v. Sears, 5th Dist. Knox No. 12-CA-09, 2012-Ohio-5968,

¶ 27.


2
  Michael frames his argument as challenging the effective date of spousal support. However, the temporary
order required the spouses to pay for their own expenses. Doc. 106. Michael was required to cover the costs
of the mortgage and the car payments in addition to paying child support. Doc. 106. Since he is arguing that
the effective date of spousal support should be in 2015 and that he should not have to pay arrears, Michael
is, in effect, challenging the duration of the spousal support award. For this reason, we will address this as a
challenge to the duration of the spousal support award.

                                                      -8-
Case No. 8-18-36


       {¶15} “The Ohio Supreme Court has held that, generally, spousal support

awards should not be indefinite, but should terminate upon a date certain.”

Muckensturm v. Muckensturm, 3d Dist. Hancock No. 5-11-38, 2012-Ohio-3062, ¶

32, citing Kunkle v. Kunkle, 51 Ohio St. 3d 64, 554 N.E.2d 83 (1990), at paragraph

one of the syllabus. “The award must nonetheless be equitable in light of the factors

in each case.” Roychoudhury at ¶ 21. “Trial courts are given broad discretion in

determinations involving spousal support.” Siferd v. Siferd, 2017-Ohio-8624, 100
N.E.3d 915, ¶ 40 (3d Dist.). For this reason, the decisions of a trial court regarding

spousal support will not be reversed absent an abuse of discretion. Id.

                                   Legal Analysis

       {¶16} In this case, the trial court ordered Michael to pay Stacy $2,400.00 a

month in spousal support for five years from the date of the divorce decree. Doc.

The record shows that the magistrate considered the factors listed in R.C.

3105.18(C)(1) in reaching this determination. Doc. 131. In particular, he found that

the marriage was of relatively long duration, having lasted for almost twenty years.

Doc. 131. Further, according to the magistrate’s calculations, Michael’s income is

far greater than Stacy’s income. Doc. 131. Other courts have upheld spousal

support awards of this duration for marriages that roughly lasted this long. See

Taylor v. Taylor, 2d Dist. Clark No. 2002 CA 72, 2003-Ohio-1029, ¶ 2; Gray v.

Gray, 8th Dist. Cuyahoga No. 80625, 2002-Ohio-3793, ¶ 1; Earnest v. Earnest, 151
Ohio App. 3d 682, 2003-Ohio-704, 785 N.E.2d 766, ¶ 8 (11th Dist.); Brickner v.

                                         -9-
Case No. 8-18-36


Brickner, 12th Dist. Butler No. CA2008-03-081, 2009-Ohio-1164, ¶ 3. After

reviewing the evidence in the record, we do not find that the trial court abused its

discretion in ordering Michael to pay spousal support for five years after the divorce

decree was entered. For these reasons, Michael’s second assignment of error is

overruled.

                             Third Assignment of Error

       {¶17} Michael argues that the trial court erred in determining that an award

of attorney’s fees was reasonable in the absence of expert testimony or stipulation

substantiating such a finding. Michael also challenges the computation of the

attorney’s fees that need to be paid by each party.

                                   Legal Standard

       {¶18} While “[a]n award of attorney[’s] fees is generally disfavored,” R.C.

3105.73(A) gives trial courts the power to award attorney’s fees to a party “if it finds

that such an award would be equitable.” Link v. Link, 3d Dist. Mercer No. 10-11-

21, 2012-Ohio-4654, ¶ 60. R.C. 3105.73(A) reads as follows:

       In an action for divorce, dissolution, legal separation, or
       annulment of marriage or an appeal of that action, a court may
       award all or part of reasonable attorney’s fees and litigation
       expenses to either party if the court finds the award equitable. In
       determining whether an award is equitable, the court may
       consider the parties’ marital assets and income, any award of
       temporary spousal support, the conduct of the parties, and any
       other relevant factors the court deems appropriate.




                                         -10-
Case No. 8-18-36


R.C. 3105.73(A). “An appellate court reviews an award of attorney fees under an

abuse-of-discretion standard, as such awards are generally within the sound

discretion of the trial court.” Jones v. Jones, 179 Ohio App. 3d 618, 2008-Ohio-

6069, 903 N.E.2d 329, ¶ 43 (3d Dist.).

                                   Legal Analysis

       {¶19} In this case, Stacy requested attorney’s fees. Doc. 178. Stacy

submitted copies of her legal bills, which documented the services her attorneys

rendered and the corresponding fees. Doc. 178. The magistrate found that

       [Michael’s] average income for those three tax years was
       $179,445.09. [Stacy’s] income for child support purposes is
       $13,790.40. According to the [child support computation
       worksheet], [Michael] earns 92.95% of the parties combined
       income. [Michael] had the financial wherewithal to litigate this
       case and that [Stacy] could not afford to litigate without an award
       of attorney fees. Since he has by far the majority of income, he
       should pay the majority of the attorney fees. Such an award is
       equitable.

Doc. 168. The magistrate also examined Stacy’s legal bills, which were submitted

into evidence. Doc. 168. The magistrate found “that the fees generated were

reasonable * * *.” Doc. 168.

       {¶20} The trial court adopted the magistrate’s findings as to the

reasonableness of Stacy’s request for attorney’s fees. In a domestic relations action,

a trial court may rely on “its own knowledge and experience in determining the

necessity and reasonableness of attorneys fees.” Shaffer v. Shaffer, 109 Ohio



                                         -11-
Case No. 8-18-36


App.3d 205, 214, 671 N.E.2d 1317 (3d Dist.).3 Further, a trial court is not required

to hear expert testimony to determine the reasonableness of the amount of attorney’s

fees claimed. McCord v. McCord, 10th Dist. Franklin No. 06AP-102, 06 AP-684,

2007-Ohio-164, ¶ 19. Since the trial court examined the bills submitted by Stacy

and found these amounts to be reasonable, we do not find that the trial court abused

its discretion in awarding attorney’s fees.

        {¶21} We turn now to examining the trial court’s calculation of attorney’s

fees. The trial court ordered the parties to “add their Attorney Fees and divide that

total pursuant to the percentages of their combined incomes as listed on the Child

Support Computation Worksheet * * *.” Doc. 328. In its analysis, the trial court

considered the ability of the parties to pay for the costs of this litigation and based

its division of attorney’s fees on each party’s income level. Under this scheme, the

percentage of the combined attorney’s fees for which each party was responsible

corresponded to the percentage of combined income that each party had in the child

support computation worksheet. Doc. 328. However, in the first assignment of

error, we determined that this worksheet was not completed correctly. Thus, the




3
 This standard has been applied by the overwhelming majority of appellate districts in the State of Ohio in
domestic relations matters. Gore v. Gore, 2d Dist. Greene No. 09-CA-64, 2010-Ohio-3906, ¶ 39; Dotts v.
Schaefer, 5th Dist. Tuscarawas No. 2014 AP 06 0022, 2015-Ohio-782, ¶ 17; Miller v. Miller, 6th Dist.
Sandusky No. S-16-27, 2017-Ohio-7646, ¶ 33; Rodgers v. Rodgers, 8th Dist. Cuyahoga No. 105095, 2017-
Ohio-7886, ¶ 70; Long v. Long, 10th Dist. Franklin No. 11AP-510, 2012-Ohio-6254, ¶ 20; Welty v. Welty,
11th Dist. Ashtabula Nos. 2007-A-0013 and 2007-A-0015, 2007-Ohio-5217, ¶ 42. However, outside of the
domestic relations context, some courts have required more evidence to substantiate the reasonableness of a
given amount of attorney’s fees. Northwest State Community College v. Northwest State Community College
Education Association, 2016-Ohio-8393, 79 N.E.3d 1127 (3d Dist.).

                                                  -12-
Case No. 8-18-36


trial court must correct the child support computation worksheet on remand and then

reconsider the equity of the allocation of attorney’s fees between the parties. For

this reason, Michael’s third assignment of error is sustained.

                                    Conclusion

       {¶22} Having found no error prejudicial to the appellant in the particulars

assigned and argued in the second assignment of error, the judgment of the

Domestic Relations Division of the Logan County Court of Common Pleas is

affirmed as to these issues. Having found error prejudicial to the appellant in the

particulars assigned and argued in the first and third assignments of error, the

judgment of the Domestic Relations Division of the Logan County Court of

Common Pleas is reversed as to these issues. We remand this case for further

proceedings consistent with this opinion.

                                                        Judgment Affirmed in Part
                                                                 Reversed in Part
                                                            And Cause Remanded

ZIMMERMAN, P.J. and PRESTON, J., concur.

/hls




                                        -13-